Citation Nr: 0016092	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include service connection secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for hypertension.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently has hypertension.

3.  It is reasonably shown that the veteran's service-
connected PTSD led to the development of his hypertension.


CONCLUSION OF LAW

The veteran's hypertension is proximately due to his service-
connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has hypertension that is caused 
or aggravated by his service-connected PTSD.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of certain chronic diseases, including hypertension, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Secondary service connection may also be warranted 
for a disability that is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The evidence regarding the veteran's claim for service 
connection for hypertension includes records of diagnosis and 
treatment of the veteran's hypertension, and medical opinion 
that his hypertension is related to his PTSD.  The Board 
finds that this evidence is sufficient to create a well 
grounded claim on that issue.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The veteran's service medical records do not contain any 
finding that the veteran had hypertension during service.  
The veteran's blood pressure was measured as 130/82 on his 
October 1968 entrance examination, and 126/78 on his May 1970 
separation examination.  After service, his blood pressure 
was measured as 120/74 at the time of VA medical treatment in 
April 1971, and 110/78 on VA examination in June 1971.

On VA medical examination in January 1995, the veteran 
reported that, for many years, beginning during service, his 
blood pressure had vacillated between normal and mildly 
elevated.  The veteran reported episodes of blurred vision 
and a sensation of pressure in his forehead, relieved by 
aspirin and rest.  He also reported episodes of increased 
heartbeat and dizziness associated with feelings of 
nervousness.  On examination, the veteran's blood pressure 
was measured as 140/85 sitting, 130/80 lying down, and 130/95 
standing.  The examiner's impression was labile hypertension, 
by history.

The veteran's private physician indicated that he began 
treating the veteran in September 1995 for hypertension.  
Treatment notes dated from 1995 through 1998 reflect that the 
veteran has been maintained on medication for hypertension.

In support of his claim, the veteran submitted a 1995 report 
by psychiatrist Lawrence R. Moss, M.D.  Dr. Moss reviewed 
medical literature, discussing 21 medical journal articles on 
topics related to hypertension and stress in war veterans, 
particularly veterans with PTSD, and veterans with combat or 
prisoner-of-war (POW) experience.  With regard to war 
veterans and veterans with PTSD, Dr. Moss wrote that the 
studies he reviewed supported the following conclusions:


1.  Psychosocial stress plays an 
important causative role in the 
development of hypertension.  For many, 
if not most, war veterans, their wartime 
experience proves to be the greatest 
source of ongoing psychosocial stress 
throughout their lifetime[s].  Therefore, 
it is reasonable to conclude that wartime 
experience often plays a causative role 
in the development of hypertension.

2.  Those veterans suffering from post-
traumatic stress disorder, the 
prototypical anxiety disorder, are at 
increased risk for developing 
hypertension.

In February 1997, psychiatrist David A. Orea, M.D., wrote 
that he had interviewed the veteran, and had reviewed the 
veteran's VA medical records.  Dr. Orea noted that the 
manifestations of the veteran's PTSD included nightmares of 
combat situations, which woke the veteran in a state of 
anxiety that lasted through the night, and was usually 
followed by elevation of his blood pressure.  "In my 
professional opinion," Dr. Orea wrote, "[the veteran's] 
hypertension is related to his post-traumatic stress 
disorder."  Dr. Orea reiterated that opinion in an April 
1997 letter.

In a February 1997 hearing at the RO, the veteran reported 
that over the years, beginning during service, he had 
experienced episodes of blurred vision, dizziness, and 
headaches.  He reported that he believed these symptoms to be 
signs of hypertension, and that he had obtained some relief 
of the symptoms by treating himself with aspirin, garlic, and 
hypertension medication that had been prescribed for his 
sister.  He reported that he first sought medical treatment 
for hypertension in 1995.  He indicated that he continued to 
feel stress related to his PTSD every day.

In March 1998, the veteran submitted a copy of a study that 
indicated that persons whose blood pressure showed an 
exaggerated response to mental stress had increased risk of 
atherosclerosis.

On VA medical examination in April 1998, it was noted that 
the veteran had been on daily medication for hypertension 
since September 1995.  The veteran reported that he noticed a 
forceful heartbeat when he awakened from PTSD-related 
nightmares.  The examiner, William Madison, M.D., recorded 
the veteran's blood pressure as 150/95 in the left arm and 
150/90 in the right arm sitting, 150/100 in the right arm 
standing, and 140/90 in the right arm lying down.  The 
examiner's impression was hypertension, idiopathic, well 
controlled on medication.  The examiner deferred offering an 
opinion on whether there was a relationship between the 
veteran's hypertension and his PTSD, pending further tests.

In June 1998, VA physician James B. Strachan, M.D., reviewed 
the results of the April 1998 VA examination and subsequent 
testing.  The examiner referred to a monograph on clinical 
hypertension, by Norman M. Kaplan, M.D.  Dr. Strachan's 
summary of Dr. Kaplan's treatise was that there was "no 
consensus as to the effect of stress on the development of 
hypertension, although some investigators feel that such 
exists."  Dr. Strachan noted that 40 to 50 percent of men at 
the veteran's age had elevated blood pressure.  Dr. Strachan 
wrote:

Since hypertension is so very common at 
[the veteran's] age (49 years), it 
becomes impossible to determine whether 
his PTSD is a contributing factor.  Only 
removal of the stress and a subsequent 
reduction in blood pressure would answer 
this question.

The assembled evidence is in conflict as to whether the 
veteran's PTSD caused or contributed to causing his 
hypertension.  Based on his review of medical studies, Dr. 
Moss concluded that veterans with PTSD are at increased risk 
for developing hypertension.  The study submitted by the 
veteran indicates, as an underlying premise, that mental 
stress increases blood pressure more in some persons than in 
others.  Dr. Strachan found that medical studies had not 
produced a clear consensus that stress contributes to the 
development of hypertension.  Dr. Orea opined that the 
veteran's hypertension is related to his PTSD.  Dr. Strachan 
opined that it was not possible to tell whether stress had 
contributed to causing the veteran's hypertension.

When, after consideration of all evidence and material of 
record in a veteran's claim for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  In this case, the 
evidence supporting a causal connection between the veteran's 
PTSD and his hypertension is undermined by evidence that such 
a connection cannot be stated with any certainty.  Dr. Moss 
and Dr. Strachan reached different conclusions about what 
medical studies have shown.  The Board does not find that 
either doctor's conclusion is considerably more probative 
than the other's.  Dr. Orea's opinion that the veteran's 
hypertension is related to his PTSD provides some support for 
the veteran's claim, albeit tempered by his phrasing, which 
does not explicitly state that the PTSD caused the 
hypertension.  Dr. Strachan's opinion is not that the 
veteran's PTSD did not cause or contribute to his 
hypertension, but that the evidence does not show whether or 
not there is such a relationship.  Overall, the Board finds 
that the negative evidence does not outweigh the positive 
evidence.  Giving the benefit of the doubt to the claimant, 
the Board grants service connection for the veteran's 
hypertension, as secondary to his PTSD.


ORDER

Entitlement to service connection for hypertension, secondary 
to service-connected PTSD, is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

